Title: Benjamin Harrison to Virginia Delegates, 25 October 1783
From: Harrison, Benjamin
To: Virginia Delegates


Editorial Note
This letter and the one from Harrison on 30 October to the Virginia delegates (q.v.) are included in this volume because they are dated before the expiration of the term of JM in Congress on 2 November. Obviously, they could not have reached their destination while he was still a delegate. On the other hand, they probably came to his attention. In Philadelphia JM was with Jefferson, who, as a member of the Virginia delegation, first attended Congress at Princeton on 4 November, the last of its sessions in that village. JM delayed his departure for Montpelier until 22 November in order to accompany Jefferson as far as Annapolis, where Congress had resolved to convene four days later (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 797–98, 803, 807; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (18 vols. to date; Princeton,
        N.J., 1950——)., VI, 355, and n.).
 
Gentlemen,
Octo: 25th. 1783.
I am much disappointed in not receiving a letter from you by the last post, as we are all anxious to know where Congress means to fix its permanent residence, reports say it is to be in the woods near Princeton or on the deleware a little below Trenton. I think it impossible that either can be true, if I should be mistaken it will fix this State in an opinion that there is a decided majority against the southern States, and that they are not to expect that Justice they are entitled to when the interest of the other States shall induce a deviation from it. Tho’ great offers were made Congress to remove to us yet I never expected a compliance nor would I have voted for it if not commanded so to do, as the common principles of honor would have forbidden it, Maryland is the central State and there it ought to have been fixed, no great matter in what part of it tho’ George town was certainly the most proper. A sufficient [number] of members are not yet met to hold the assembly nor do I think we shall have one before the middle of next week.
I am &ca.
